       Case 20-11113-amc         Doc 13    Filed 03/16/20 Entered 03/16/20 09:28:39            Desc Main
                                           Document     Page 1 of 1



                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:
  Kyle Newmuis                                                              Chapter 13
             Debtor(s)                                                      Bky.No. 20-11113-amc


    ENTRY OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS RECEIPT OF NOTICES AND
                             INCLUSION ON NOTICE LIST

   TO THE CLERK, U.S. BANKRUPTCY COURT, THE DEBTOR, AND ALL OTHER PARTIES OF
INTEREST:

         PLEASE TAKE NOTICE that the undersigned attorney is counsel on behalf Citizens Bank, N.A. f/k/a RBS
Citizens, N.A. a creditor and party-in-interest, in the above captioned Chapter 13 case. Pursuant to Bankruptcy
Rules 2002 and 9007, I respectfully request that all notices given or required to be given in this case by the Court,
the debtor and/or any other parties-in-interest in this case be given to Mary F. Kennedy, Esquire at the below address
and/or telephone number set forth below. This request includes without limitation, all orders, notices, hearing dates,
applications, motions, petitions, pleadings, requests, complaints, demands, replies, answers, schedules of disclosure
statements, and all other documents filed with the bankruptcy court in the above captioned matter whether formal or
informal, whether written or oral and whether transmitted or conveyed by mail, courier service, delivery service,
telephone, telegraph or otherwise.

        This notice shall not be deemed a waiver of any of Citizens Bank, N.A. f/k/a RBS Citizens, N.A. rights or
including the right to challenge the jurisdiction of the Bankruptcy Court over Citizens Bank, N.A. f/k/a RBS
Citizens, N.A. in any contested matter or adversary proceedings.



Dated: March 16, 2020                                        /s/ Mary F. Kennedy, Esquire
                                                             Attorney for Creditor
                                                             1310 Industrial Boulevard
                                                             1st Floor, Suite 101
                                                             Southampton, PA 18966
                                                             (215) 942-9690
